Citation Nr: 1119349	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for human papillomavirus (HPV).

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to March 1981 and from September 1988 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although she had requested a Board hearing in her April 2008 substantive appeal, the Veteran later submitted a letter din February 2011 indicating that she no longer desired a hearing.  Accordingly, her request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

Regarding the Veteran's claim for service connection for HPV, the Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  The Board notes in this regard that the Veteran's claim of service connection for abnormal pap smears finally decided in February 2005 and her subsequent claim of service connection for HPV have the same factual basis, as she contends the HPV was indicated in-service by the abnormal pap smears.  Thus, the Board is characterizing the issue as on the cover page as one requiring new and material evidence to reopen. 

The issues of entitlement to service connection for HPV (on the merits) and for a sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied a claim of service connection for abnormal pap smears; the Veteran appealed that determination but later withdrew her claim.

2.  The additional evidence received since the February 2005 rating decision denying the claim of service connection for abnormal pap smears relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying the claim of service connection for abnormal pap smears, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 20.201, 20.302 (2010).

2.  The additional evidence received since the February 2005 rating decision is new and material, and the claim for service connection for HPV is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for reopening the claim of entitlement to service connection for HPV.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).


New and Material Evidence

A February 2005 rating decision denied a claim of service connection for abnormal pap smears.  The Veteran initiated an appeal of that determination by submitting a notice of disagreement in May 2005.  In January 2006, a statement of the case was issued.  The Veteran perfected the appeal with the submission of a VA Form 9, received in February 2006.  However, she expressed her desire to withdraw the appeal in a subsequent October 2006 statement.  

In March 2007, the Veteran again sought service connection for a gynecological disorder, noting that she was positive for HPV.  The RO denied the claim in the 
October 2007 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

Per VA regulations, new and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claim for service connection discussed herein.  Rather, they simply addressed the claim on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Again, a claim of entitlement to service connection for abnormal pap smears was initially denied in a February 2005 rating decision.  At that time, the RO determined that evidence did not indicate that the Veteran had a current disability related to her abnormal pap smears during service. 

The evidence of record at the time of the February 2005 decision included service treatment records, VA authorized examination reports, post-service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the February 2005 rating decision consists of post-service treatment records, letters from private medical providers and the Veteran's submitted contentions.  

The objective evidence received since the previous final rating decision includes private treatment records indicating that the Veteran's abnormal pap smears began in service, and while not expressly noting such, suggest a relationship to the current HPV.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating her claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for HPV is reopened.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for HPV is granted.


REMAND

The Veteran contends that she currently has HPV that began during her second period of active duty.

The Board notes at the outset that a June 1977 Report of Medical Examination, performed in conjunction with Army ROTC service and dated prior to the her first period of active duty, indicates that she had a normal cervix.

The Veteran's treatment records for her second period of active service indicate several abnormal pap smears with findings of dysplasia.  More specifically, treatment records dated October 1989, November 1989, July 1990, October 1990, February 1991 and March 1991 indicate treatment for gynecological problems.

The Veteran has presented a letter from a physician's assistant and a physician which indicates her abnormal pap smears began during active duty.  More current reports, the most recent being dated February 2009, indicate that the Veteran tested positive for high/intermediate risk HPV types.  There is no opinion in the claims file which provides a nexus between the in-service gynecological findings and a current diagnosis of HPV.  A November 2004 VA authorized examination did not adequately consider such question.  Thus, the Board finds a medical opinion is required.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's claim of service connection for sinusitis, the Board notes that the claim was perfected by a February 2006 VA Form 9, prior to an April 2010 Board decision.  It is unclear why the prior Board decision did not adjudicate this issue.  In any event, development is required before such claim may be finally decided.

The Veteran's March 1991 separation examination Report of Medical History indicates that the Veteran had or did have sinusitis.  The physician's summary indicates that the Veteran had chronic sinusitis.  Additionally, the Veteran was provided a VA authorized examination in November 2004, which indicated a history of intermittent sinusitis diagnosed in 1989.  The examiner also indicates a current diagnosis of chronic sinusitis for the Veteran; however, there is no indication as to whether there is a nexus between the two.  Thus, the Veteran should be afforded an additional examination to resolve this question.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of any HPV or other gynecologic disorder and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that she has a current gynecologic condition that is related to active duty.  In so doing, the examiner should specifically discuss the abnormal pap smears noted during that time.  The examiner should provide a clear rationale for all opinions expressed.  If he or she cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Schedule the Veteran for a VA examination to determine the nature of any sinusitis and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that she has a current chronic sinusitis disorder that is related to active duty.  The examiner, in determining whether there is a chronic disorder, should take into account the Veteran's statements, as well as the clinical records.  The examiner should be aware that the finding of a chronic disorder is not dependent on the existence of a flare-up at the time of the examination.  Additionally, he or she should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).










Department of Veterans Affairs


